     Case 3:20-cv-01051-MDD-KSC Document 15 Filed 01/25/21 PageID.116 Page 1 of 5



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   ROBERT EARL SAMUELS,                       Case No.: 20cv1051-MDD-KSC
11                                 Plaintiff,
                                                ORDER DENYING PLAINTIFF'S
12   v.                                         MOTION TO COMPEL
13   M. LIZARRAGA,
                                 Defendant.     [ECF No. 12]
14
15
16          Robert Earl Samuels (“Plaintiff”), a state prisoner proceeding pro se in
17   this civil rights action pursuant to 42 U.S.C. § 1983, moves to compel M.
18   Lizarraga (“Defendant”) to produce documents responsive to his requests for
19   production of documents, set one, numbers one and two. (ECF No. 12).
20   Defendant filed a response in opposition. (ECF No. 14). For the reasons
21   stated below, the Court DENIES Plaintiff’s motion.
22                                  I.    BACKGROUND
23        On June 8, 2020, Plaintiff initiated this action by filing a Complaint
24   against Defendant. (ECF No. 1, hereinafter “Compl.”). Plaintiff alleges that
25   on June 30, 2018, Defendant told him that an unnamed inmate was being
26   assigned to be housed in Plaintiff’s cell. (Id. at 8). A third inmate, Robinson,
27   was present for the conversation, and “[a]fter the defendant finished

                                                1
                                                                        20cv1051-MDD-KSC
     Case 3:20-cv-01051-MDD-KSC Document 15 Filed 01/25/21 PageID.117 Page 2 of 5



1    speaking [Robinson] informed plaintiff in defendant’s presence that the
2    unnamed inmate was a CRIP that multiple other crips had refused to be
3    housed with.” (Id.). “CRIPs are a street gang and prison gang with a history
4    of violence and rape in prison.” (Id. at 9). Robinson explained “that the
5    reason no one would be housed with the other inmate was he was ‘not
6    compatible with anyone and would be a problem.’” (Id. at 8). A declaration
7    from Robinson is attached to Plaintiff’s Complaint and further explains that
8    Plaintiff “asked [Defendant whether] the person [was] gang affiliated?
9    [Defendant] told [Plaintiff] yes. [Plaintiff] asked could he be moved with a
10   nonaffiliated inmate in another building. [Defendant] refused and told
11   [Plaintiff] he was getting the cell mate [Defendant] had chosen for him.” (Id.
12   at 11; see also id. at 8 (“Plaintiff then expressed his safety concerns with
13   defendant Lizarraga about being housed with an inmate with such a
14   reputation amongst his peers and asked to be housed with a different inmate.
15   The defendant refused.”)).
16         After their conversation ended, Defendant “call[ed] another CRIP
17   inmate,” Isaac Scott, “who had nothing to do with the situation . . . and
18   [Defendant] informed him of what happened with the plaintiff.” (Id. at 8).
19   Defendant said that Scott should “‘holler at’” Plaintiff, and explained that he
20   “knew plaintiff was a crip while other inmates were close enough to hear
21   what had been said.” (Id.). According to a declaration from Scott, attached to
22   the Complaint, “[t]he word ‘holler’ has many meanings and is used loosely in
23   prison. It can mean anything from formally speaking to a person or battering
24   him. [Defendant] didn’t specify what he meant or his intentions.” (Id. at 16).
25   In response, “Scott informed [Defendant] that he was not aware plaintiff was
26   a crip,” and later told Plaintiff about the conversation. (Id. at 8).
27         “For months following this day [P]laintiff was harassed by inmates

                                              2
                                                                        20cv1051-MDD-KSC
     Case 3:20-cv-01051-MDD-KSC Document 15 Filed 01/25/21 PageID.118 Page 3 of 5



1    about being a gang member based on a continuous rumor that [D]efendant
2    started and kept alive.” (Id.). In November 2018, Plaintiff was assaulted by
3    “multiple CRIP inmates . . . ,” and suffered “a broken hand, multiple cuts, []
4    multiple bruises, two black eyes and a bloody nose.” (Id. at 8-9). Plaintiff
5    attached to his Complaint a declaration from one of the inmates involved in
6    the assault, Tevan Love, who stated that on November 27, 2018 he “walked
7    up on a group talking about an inmate who was a drop out” gang member.
8    (Id. at 18). Love “heard this rumor a few times from different people . . . but
9    never knew who the inmate was.” (Id.). “[A]llegedly someone had been
10   sharing this information directly from a[] [correctional] officer in 5 block.”
11   (Id.). “[W]hen Samuels #F61946 walked by he was identified right then as
12   the drop out, and [Love] jumped him.” (Id.). After the assault, “[P]laintiff
13   was placed in the hole,[]while the inmates who assaulted him were left in
14   general population.” (Id. at 8).
15         Plaintiff contends that Defendant’s actions violated Plaintiff’s Eighth
16   Amendment right to be free from cruel and unusual punishment. (Id. at 3).
17                               II.    LEGAL STANDARD
18         The Federal Rules of Civil Procedure authorize parties to obtain
19   discovery of “any nonprivileged matter that is relevant to any party’s claim or
20   defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.
21   26(b)(1). “Information within the scope of discovery need not be admissible to
22   be discoverable.” Id. District courts have broad discretion to limit discovery
23   where the discovery sought is “unreasonably cumulative or duplicative, or
24   can be obtained from some other source that is more convenient, less
25   burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
26         A party may request the production of any document within the scope of
27   Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response

                                              3
                                                                        20cv1051-MDD-KSC
     Case 3:20-cv-01051-MDD-KSC Document 15 Filed 01/25/21 PageID.119 Page 4 of 5



1    must either state that inspection and related activities will be permitted as
2    requested or state an objection to the request, including the reasons.” Fed. R.
3    Civ. P. 34(b)(2)(B). The responding party is responsible for all items in “the
4    responding party’s possession, custody, or control.” Fed. R. Civ. P. 34(a)(1).
5    Actual possession, custody or control is not required. Rather, “[a] party may
6    be ordered to produce a document in the possession of a non-party entity if
7    that party has a legal right to obtain the document or has control over the
8    entity who is in possession of the document.” Soto v. City of Concord, 162
9    F.R.D. 603, 620 (N.D. Cal. 1995). A party propounding discovery may seek
10   an order compelling disclosure when the opposing party fails to respond, or
11   contains unfounded objections, to discovery requests. Fed. R. Civ. P.
12   37(a)(3)(B).
13                                  III. DISCUSSION
14         Plaintiff requested Defendant produce Defendant’s disciplinary history
15   and a list of Plaintiff’s cellmates and their gang affiliations. (ECF No. 14-1 at
16   4-5). Defendant objected to both requests as overbroad, irrelevant, and
17   privileged. (ECF No. 14 at 3, 5). Defendant avers that “he has no
18   disciplinary records to produce.” (Id. at 4) (emphasis omitted). The Court
19   cannot compel Defendant to produce documents that do not exist, or that are
20   not in Defendant’s possession, custody, or control. See Fed. R. Civ. P.
21   34(a)(1). With respect to his second request, Plaintiff’s cellmates’ gang
22   affiliations are not relevant to Defendant’s actions or Plaintiff’s claim under
23   the Eighth Amendment.
24   //
25   //
26   //
27   //

                                             4
                                                                      20cv1051-MDD-KSC
     Case 3:20-cv-01051-MDD-KSC Document 15 Filed 01/25/21 PageID.120 Page 5 of 5



1                                   IV.   CONCLUSION
2          Based on the foregoing, the Court DENIES Plaintiff’s motion to compel.
3          IT IS SO ORDERED.
4    Dated: January 25, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             5
                                                                      20cv1051-MDD-KSC
